                       Case
                       Case7:21-cv-05201-VB
                            7:21-cv-05201-VB Document
                                             Document22
                                                      14
                                                       8 Filed
                                                         Filed06/11/21
                                                               06/14/21 Page
                                                               07/14/21 Page11of
                                                                              of22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                     Southern District
                                                    __________ Districtofof
                                                                          New  York
                                                                            __________

                 BANK OF AMERICA, N.A.                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No. 21-cv-05201
                                                                     )
  THIRD AVENUE IMAGING LLC, UNIQUE THIRD                             )
   AVE LLC, UNIQUE IMAGING SERVICES LLC,
                                                                     )
DISTINGUISHED DIAGNOSTIC IMAGING, P.C., and
                JOEL REISMAN                                         )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           JOEL REISMAN
                                           282 Mountainview Drive, Unit 201
                                           Monroe, NY 10950




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Michael A. Samuels
                                       Wilson Elser Moskowitz Edelman & Dicker LLP
                                       150 E. 42nd Street
                                       New York, NY 10017
                                       Telephone: (212) 915-5735


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             06/14/2021                                                                       /s/ P. Canales
                                                                                           Signature of Clerk or Deputy Clerk
              Case 7:21-cv-05201-VB Document 22 Filed 07/14/21 Page 2 of 2




                   AFFIDAVIT OF SERVICE
          UNITED STATES DISTRICT CO1 RT / SO1 THERN DISTRICT OF NEW YORK
                                                   Civil Action No.: 21-c v.05201
BANK OF AMERICA „/\!.4.
            Plaintiff

          -against-

THIRD AVENUE IMAGING LLC', ET A L,
           Defendants.

State of New York, County of New York SS:
DOMINIK PRZYBYLO
Being duly sworn, deposes and says that he is over eighteen years of age, is not a party to this action, and resides in the State of
New York.

That on the 9th day of JULY 2021 at: 1:53 PM

At: 1484 WILLIAMSBRIDGE ROAD, BRONX, NEW YORK 10461


Deponent served the: SUMMONS IN A CIVIL ACTION, VERIFIED COMPLAINT, EXHIBITS


Upon:     JOEL REISMAN


          308 (2) ALTERNATIVE METHOD (SUITABLE AGE PERSON)
          By delivering thereat a true copy of the above-mentioned documents to ARLENE C. (SECRETARY) a person of
          suitable age and discretion, who stated that she is the said individual Authorized to Accept Service on behalf of
          JOEL REISMAN. Said premises are the defendant's place of business within the State of New York.


          MAILING
          On JULY 10, 2021 - Deponent also enclosed a copy of the above-listed documents in a postpaid, sealed wrapper
          properly marked Personal and Confidential and addressed to JOEL REISMAN, 1484 WILLIAMSBRIDGE ROAD,
          BRONX, NEW YORK 10461 the defendant's actual place of business, and deposited said wrapper in mailbox under
          the exclusive care and custody of the United States Postal Service within the State of New York.


          DESCRIPTION — Deponent describes the individual served as follows:
          Sex: FEMALE Color: HISPANIC Hair: BLONDE App. Age: 35 App. Ht. 5'8" App. Wt. 145 lbs.
          Other identifying features:


          Subscribed and sworn to before
          me this 10th day of JULY 2021




                                                                                       INIK PRZYBYLO (#           6-91
                                                                                                                   1

              JOLANTYNA QkGNEY                                                   CLASSIC LEGAL SUPPORT # 2022186-DCA
             JYTARY PUBLIC, Stalç of New York                                       475 PARK AVE SOUTH, 23' FLOOR
                                                                                      NEW YORK, NEW YORK 10016
                      No. 01CA611           9                                              TEL. (212) 889-3200
                Qualified in New York County z-02-4
              Commission Expires June 14, 2046
